Citation Nr: 1313238	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was originally scheduled for a Board hearing in September 2009.  The record indicated that he withdrew his hearing request in an August 2009 letter.  See 38 C.F.R. § 20.704(e). Accordingly, the Board may proceed with appellate review. 

In December 2009, April 2011, and April 2012, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A low back disability was not manifested during the Veteran's active duty service or for many years after service, and is not otherwise related to service, to include as secondary to service connected knee disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A May 2006 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  Although complete notice did not precede the adverse determination on appeal, corrective notice was followed by a readjudication, curing the timing defect.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA was unable to locate the Veteran's service treatment records. The National Personnel Records Center (NPRC) informed the RO in February 2005 that the records were likely destroyed by fire. In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  A formal finding of unavailability was issued by the RO in June 2005.

VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  McCormick v. Gober, 14 Vet. App. 39 (2000). 

The Board observes that the case law does not lower the legal standard for proving a claim for service connection, however, but rather increases its obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The NPRC requested the Veteran's company number for a more extensive search.  In December 2006, the RO received a Report of Separation which revealed that the Veteran was in the Medical Detachment 188th PIR, 11th Airborne.  The RO asked the Veteran for additional details regarding his assigned company and the approximate date of injury.  In January 2007, the Veteran responded that he did not remember the requested information.  Upon review of the record, the Board is unaware of any additional potential custodian of service treatment records.  Neither the Veteran nor his representative has suggested any additional potential research means.  As such, the Board finds that the RO has satisfied its duty to assist and further finds that any further attempts to obtain service treatment records would be futile.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  This provision is available only for those conditions listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Turning to the evidence of record, x-rays dated in June 1991 reflect mild anterior spurring of L3 and L4 with minimal narrowing of L4 and L5 disc.  There was no acute or chronic compressions noted.  An August 1993 MRI revealed a central and left disc herniation at L4, narrowing the spinal canal to 5 mms.  

A January 2003 treatment report reflects complaints of left sided sharp back pain that had been constant for one week.  X-rays revealed degenerative joint disease and osteoporosis; and moderate L4-5 degenerative disc disease.  There was also mild degenerative joint disease and mild osteopenia of the thoracic spine.  

A September 2003 outpatient treatment report reflects that the Veteran sought treatment for acute lower back pain exacerbations, not due to any trauma.  The pain was mostly across the lower back.  There was no pain radiation or lower extremity weakness or numbness and there was no pain noted at the time of the examination.  On examination, the examiner noted an old midline scar of the lumbar spine attributed to old spine surgery.  

A May 2005 outpatient treatment report reflects that the Veteran underwent back surgery for an L4-L5 hematoma in 1997.

The Veteran filed his claim for service connection in January 2006.  In his August 2006 substantive appeal (VA Form 9), he stated that his low back injury was the result of nine parachute jumps that he made during service.  He believes that this stress on his legs and back caused his low back disability.  In a January 2007 statement in support of the claim (VA Form 21-4138), he stated that his left knee disability and low back disability were adjunct to his right knee disability.  

The Veteran underwent a VA examination in May 2007.  The examiner noted that the history of the Veteran's back disability was not entirely accurate due to the Veteran's memory problems and hearing difficulties.  The Veteran stated that he injured his back due to parachute jumps in service.  He said that he has had back pain subsequent to service that has gotten gradually worse over the years.  He denied any VA treatment.  Instead, he had evaluations done by insurance companies for which he worked.  He then stated that he worked as a pipe fitter, and that he retired 20 years ago without ever having any rated back pain or evaluation.  He stated that at the time of the examination, he had intermittent, moderate back pain.  The examiner diagnosed chronic degenerative disc disease at L2-3, L4-5 with osteophytes and vacuum phenomena (resulting in moderate symptoms and moderate disability).  X-rays revealed no evidence of compression fracture.  The examiner noted that with no documentation of a back injury in service, it would be speculative to conclude that the Veteran's current back disability is related to service.  

The Veteran's claim file was reviewed by another VA examiner in August 2010.  He noted that there were no service treatment records in the claims file.  Dr. M.L. stated that a back disability 60 years after service would appear to be degenerative in nature.  He stated that it would involve speculation to attribute a current back disorder to service.

The Veteran underwent another VA examination in May 2011.  The examiner did not have access to the claims file.  The Veteran reported progressively worsening mechanical low back pain ever since service.  He complained of daily back pain of 5-6/10 intensity.  The examiner stated that without access to the claims file, he was unable to render an opinion regarding etiology of the disability without resorting to mere speculation.  The RO requested an addendum.  In September 2011, the May 2011 examiner stated that he had reviewed the claims file.  He opined that it was less likely than not that the Veteran's disability was related to service.  He reasoned that it was more likely that the lumbar spine disability was related to chronic degenerative changes associated with aging and sequelae of L4/L5 herniated nucleus pulposus that was excised.  

Yet another VA examination was conducted in May 2012.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran has had a diagnosis of degenerative disc disease since 1991 and that he has had a diagnosis of lumbar myofascial pain syndrome since the 1970s.  The Veteran stated that he began having problems with his lower back in the 1970s.  He went to a hospital in Grand Prairie, Texas at the time; the hospital has since closed down.  The Veteran complained of daily lower back pain with radiating pain down his legs, associated with numbness and tingling.  He denied flare-ups that impact the functioning of his thoracolumbar spine.  X-rays confirmed earlier findings of arthritis.  

The examiner opined that it was less likely than not that the Veteran's low back disability was attributable to active service, to include parachute jumps.  She also opined that it was less likely than not that the Veteran's low back disability was proximately due to or aggravated by his service connected bilateral knee disabilities.  Her rationale was that the Veteran conducted parachute jumping in the 1940s, but he did not experience lower back pain until the 1970s (some 25 years later).  She also noted that there is no documentation of any disability until 1991 (some 45 years after service).  She noted that degenerative disc disease is the product of natural aging of the spine.  She stated that this has nothing to do with several isolated parachute jumps in the 1940s.  With regard to whether the Veteran's back disability was secondary to his knee disabilities, she noted that x-rays of the Veteran's knees show no active disease.  She noted that the major limiting factor in his lower extremities was severe peripheral vascular disease.  

The May 2012 examiner submitted a February 2013 addendum in which she further opined that the Veteran's low back disability was less likely than not caused or aggravated by alleged in-service right knee surgery in 1947.  She also opined that the disability was less likely than not caused or aggravated by knee problems or lower extremity peripheral vascular disease.  She noted that the service treatment records were not available for review.  Consequently, an alleged right knee meniscal tear with surgery in 1947 was speculative.  Similarly, she there were no records of the Veteran's nine parachute jumps or practice jumps off of trucks.  She found it was therefore impossible to determine if these alleged events caused his right knee disability.  Nonetheless, the alleged right knee surgery took place 66 years ago and has had no impact whatsoever on his lower extremity peripheral vascular disease.  She reiterated that degenerative disc disease develops gradually over time as part of the normal aging phenomenon and that it is a separate clinical entity from bilateral lower extremity knee pain and peripheral vascular disease.  She stated that they are not related either anatomically or clinically and that she knows of no studies in the medical literature which verifies or confirms aggravation or causation of lower back problems from knee problems or lower extremity peripheral vascular disease.     


Analysis

Any claims of a chronic back disability during service are not adequately supported by service treatment records.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In support of his claim of service connection, the Veteran has, at times, stated that he has had back pain since service, and he is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of more than 4 decades between the Veteran's separation from service and the first documented treatment for a back disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  At his May 2007 and May 2011 VA examinations, he stated that he injured his back during service (though he admitted he did not seek any treatment for it) and that he has experienced back pain since service.  However, at his May 2012 VA examination, he reported that he began to experience low back disability symptoms (including pain) in the 1970s.  Moreover, in his January 2007 statement in support of the claim, he stated that his back disability is adjunct to his knee problems (thereby implying that the back disability arose subsequent to knee disabilities).  

Additionally, it is noted that the Veteran did not file a claim of service connection for a back disability until 2006, many decades after he separated from service.  Had he been experiencing chronic back problems since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in November 2004, he sought service connection for hearing loss.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a back disability at that time very strongly suggests that he either was not experiencing symptoms at that time, or that he did not attribute the symptoms to service as late as November 2004.

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current low back disorder is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, numerous VA examiners have either opined that the Veteran's back disability was less likely as not related to service, to include as secondary to service connected knee disabilities, or that any such opinion would be purely speculation in the absence of service treatment records and also based on the absence of timely post-service treatment, as well as the fact that degenerative disc disease is a product of natural aging of the spine.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by clear rationales, and no other competent evidence of record refutes the opinions.  

The Veteran himself believes that his current low back disorder is related to service.  However, while he is competent to describe symptoms of back pain, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, degenerative disease of the lumbar spine is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.  Moreover, his statements do not establish continuity, due to the inconsistencies in his reported history over time.  In any event, as manifestations of a chronic disease (here, arthritis) were not seen in service or the post-service year, an allowance based on continuity of symptomatology, in the absence of a favorable opinion of etiology is not for application.  Walker, 708 F.3d 1331 (Fed. Cir. 2013). 

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of degenerative disease of the lumbar spine, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for a low back disability, to include lumbosacral strain is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


